DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 12-14 and 16-18 of U.S. Patent No. 10,851,481. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements/steps of claims 1-3, 8-9, 11 and 15 of the current application are to be found within or obvious from claims 1-4, 12-14 and 16-18 of US 10,851,481.  The only difference between the claims lies in the fact that the claims of the patent are much more specific than the claims of the current application and claims 1-3 and 8-9 of the current application are directed to a method.  Note that the structural claims of the patent either disclose the method steps of the current application (note control system claim language) or the method steps are rendered obvious based on the structure thereof. Thus the invention of the current claims is in effect a “species” of the “generic” invention of the patent claims.  It has been held that the generic invention is anticipated by the species [See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOKOKAWA (US 2011/0000576 A1) in view of BROOKSTEIN et al. (US 2009/0253325 A1).
Regarding claims 11 and 14-15, YOKOKAWA discloses equipment (1) for weaving warp strands and weft strands comprising warp strand poisoning equipment (heddle frames 9) that positions the warp strands to create a shed and weft strand positioning equipment (rapier type picking device 11; 49, 51, 53) that inserts the weft strands into the shed where the warp and weft strands are woven to form fabric (Fig. 1).  YOKOKAWA discloses a reed (13) through which the warp strands pass wherein the reed moves toward and away from the fabric (Fig. 1).  YOKOKAWA discloses control circuitry (25) that is fully capable of functioning to momentarily pause motion of the reed during weaving.  Note that the control device (25; through control signals) of YOKOKAWA controls the whole operation of the loom (1) including all the individual equipment (warp strand positioning equipment 9, weft strand positioning equipment 11, reed 13, warp strand tensioning equipment 5, etc.) thereof independently (Fig. 1).  Additionally, YOKOKAWA discloses fabric take-down equipment (14) controlled by the control circuitry 25) (Fig. 1).  However, YOKOKAWA fails to disclose component insertion equipment that is configured to insert an electrical component into the fabric.  
  BROOKSTEIN teaches weaving equipment (200) comprising warp strand positioning equipment (Fig. 6A), weft strand positioning equipment (230) and a reed (214) as claimed (Fig. 6A).  BROOKSTEIN further teaches component insertion equipment (260) that is configured to insert an electrical component (300) into the fabric (cavities/pockets 106 thereof) in order to create a functioning electronic textile.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the weaving equipment of YOKOKAWA with a component insertion equipment, in light of the teachings of BROOKSTEIN, in order to create a functioning electronic textile.  
Note that it is considered old and known in the art for the reed of a weaving machine to be stationary (paused; not moving, at rest) during an operation taking place within the reed movement area (Please note KRUMM et al., US 6,230,758 for support; Figures 1-2 and col. 4, lines 13-17).  Therefore, since BROOKSTEIN teaches the component insertion equipment inserting the electrical component within the fabric within the reed movement area (Figures 6A and 7), it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have configured the control circuitry of YOKOKAWA in view of BROOKSTEIN to pause motion of the read during insertion of the electrical component because such is considered old and known in the art in order to avoid equipment damage and production errors.  
Regarding claim 14, the recitation, “When the carriers have been inserted into the partially woven cavities 106, insertion rod 260 is withdrawn and weaving of weft yarns resumes to complete the weaving of cavities 106 enclosing carriers” (para 0083) of BROOKSTEIN inherently teaches pausing motion of the weft strand positioning equipment because such cannot “resume” if was never stopped or paused in the first place.   

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOKOKAWA (US 2011/0000576 A1) in view of BROOKSTEIN et al. (US 2009/0253325 A1) and in further view of ROBINSON et al. (US 9,693,592).
YOKOKAWA in view of BROOKSTEIN teaches equipment for weaving warp strands and weft strands to form fabric as discussed above. However, YOKOKAWA in view of BROOKSTEIN fails to disclose a laser and soldering equipment as claimed by the applicant.  ROBINSON teaches a laser that functions to removes insulation from strands before an electrical component is inserted into the fabric (Figure 4-6).  ROBINSON further teaches equipment that functions to solder an electrical component to a strand(s) of the fabric (col. 11, lines 37-45).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the equipment of YOKOKAWA in view of BROOKSTEIN with both a laser and soldering equipment, in order to create a strong electrical connection between the electrical component and the conductive strands.  Note that the recitations involving the warp strands and the recitation, “before the electrical component is inserted into the fabric” is considered purely functional containing no further limiting structure.  Since YOKOKAWA in view of BROOKSTEIN and in further of ROBINSON teaches all the structure as claimed by the applicant, YOKOKAWA in view of BROOKSTEIN and in further view of ROBINSON is considered fully capable of providing the claimed function.  

Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.  Note that the prior art fails to disclose, “while the speed of motion of the reed is reduced, removing insulation from a given one of the warp strands to expose a conductive segment, inserting an electrical component into the shed, and attaching the electrical component to the conductive segment.”.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732